                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                         AT KNOXVILLE

   UNITED STATES OF AMERICA                         )
                                                    )       No. 3:16-CR-20
   v.                                               )
                                                    )       Judge Collier
   MARK HAZELWOOD                                   )


                                               ORDER

              Before the Court is a motion by Defendant Mark Hazelwood to modify the terms of his

   release to allow him to attend a deposition in downtown Knoxville on April 12, 2019, from 1:00

   p.m. to approximately 5:00 p.m. (Doc. 867.) The deposition is in an ongoing sealed matter to

   which Defendant is a party. Defendant’s counsel in that matter “believes it would be helpful for

   Mr. Hazelwood to be present for the is particular deposition to provide assistance and input.” (Id.)

   Defendant has sought and been refused leave in the other matter for the deposition to take place in

   his home. Neither the United States nor Defendant’s supervising pretrial services officer objects

   to Defendant’s motion.

              For good cause shown, the motion (Doc. 867) is GRANTED. Defendant may leave his

   home to attend the deposition on April 12, 2019, on terms set by his supervising pretrial services

   officer.


              SO ORDERED.

              ENTER:

                                                        /s/____________________________
                                                        CURTIS L. COLLIER
                                                        UNITED STATES DISTRICT JUDGE




Case 3:16-cr-00020-CLC-HBG Document 869 Filed 04/10/19 Page 1 of 1 PageID #: 22218
